Case: 14-31110       Document: 00513266687        Page: 1    Date Filed: 11/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31110
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 11, 2015
FLOYD STANHOPE FRANCIS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:14-CV-168


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       In February 2014, Floyd Stanhope Francis, a native and citizen of
Jamaica, filed a petition pursuant to 28 U.S.C. § 2241, challenging his
prolonged     detention     by   the    Department       of   Homeland        Security            as
unconstitutional in light of Zadvydas v. Davis, 533 U.S. 678 (2001), and
seeking injunctive relief.       The Government has moved to supplement the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31110     Document: 00513266687     Page: 2   Date Filed: 11/11/2015


                                  No. 14-31110

record with a declaration from U.S. Immigration and Customs Enforcement
that Francis was removed to Jamaica on August 27, 2015.
      “Whether an appeal is moot is a jurisdictional matter, since it implicates
the Article III requirement that there be a live case or controversy.” Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987). “In general, a matter is moot
for Article III purposes if the issues presented are no longer live or the parties
lack a legally cognizable interest in the outcome.” Sierra Club v. Glickman,
156 F.3d 606, 619 (5th Cir. 1998).
      In this appeal, Francis challenged only the lawfulness of the length of
his post-removal-order detention, not the basis for his removal or the removal
order itself. Thus, because he is no longer detained and has been removed from
the United States, his challenge is now moot. See Odus v. Ashcroft, 61 F. App’x
121, 121 (5th Cir. 2003); Umanzor v. Lambert, 782 F.2d 1299, 1301 (5th Cir.
1986).
      Accordingly, the appeal is DISMISSED AS MOOT. Francis’s motion to
supplement his brief is DENIED; the Government’s motion to supplement the
record is GRANTED.




                                        2